Citation Nr: 0806748	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-16 104	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for left foot 
disability, described as involving contractive deformity, 
arthritis, and skin graft.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from September 1950 
to December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  Jurisdiction over the case was 
transferred to the RO in Waco, Texas, in January 2006. 

In a September 2004 statement, a VA physician related that 
the veteran believed his low back pain may have been caused 
by carrying heavy backpacks.  If the veteran desires to file 
a claim of service connection for low back disability, he 
should so notify the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that new and material evidence has been 
submitted to show that his left foot disorder was aggravated 
during his period of active duty.  

The service medical records show that when examined for 
service entrance, the veteran had second degree pes planus.  
He was placed on a profile in April 1951 for flat feet and 
traumatic arthritis, at which time it was noted that he had a 
contracture deformity of the left foot due to a motor vehicle 
accident (MVA) years prior to entering service.  The MVA 
reportedly resulted in a fractured left ankle and avulsion of 
the skin on the dorsum that had required a skin graft.  An 
August 1952 entry records his report of injuring the left 
foot as a child.  X-ray studies showed a mild degree of 
decalcification in all the bony structures of the tarsal 
area, with coarsening and slight deformity of the bone 
architecture.  All of the tarso-metatarsal articulations were 
ankylosed, and the intertarsal joints were irregular and 
narrowed.  The report of a November 1955 Medical Board 
convened to evaluate rheumatic fever noted extensive surgical 
scarring over the dorsum of the left foot and lower half of 
the left leg.  The veteran reported that those findings were 
the residuals of two surgical interventions following his 
involvement in an MVA as a child. 

Service connection for left foot disability was denied in a 
March 1956 rating decision on the basis that the disorder 
existed prior to entry.  The veteran was provided with a copy 
of the rating sheet along with notice of his appellate 
rights.  He did not initiate an appeal of the March 1956 
rating decision.

In connection with his application to reopen the above claim, 
the veteran was issued a VA correspondence in March 2004.  
The correspondence advised him that his claim had been 
previously denied, but did not explain the basis for the 
prior denial.  The correspondence did provide him with 
general information as to the information and evidence 
necessary to substantiate his claim on the merits.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA's duty to notify a claimant seeking to reopen a claim 
included advising him or her of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

Here, the March 2004 correspondence did not notify the 
veteran of the basis for the March 1956 denial of his claim, 
and he consequently has not been provided with notice of the 
element or elements that were found insufficient at the time 
of that denial.  The Board notes that Kent itself involved a 
prior denial of a claim based on a determination that the 
disorder pre-existed service.  The Court held that proper 
notice in such a situation required informing the claimant 
that to substantiate his claim, the evidence must indicate 
that the disorder at issue either (1) did not preexist 
service and was incurred therein or (2) was aggravated by 
service.  Kent, 20 Vet. App. at 11.  

In light of the deficient 38 U.S.C.A. § 5103(a) notice in 
this case, the Board will remand the veteran's application to 
reopen his claim.

With respect to the veteran's claim of entitlement to a TDIU, 
the Board finds that this claim is inextricably intertwined 
with the application to reopen, particularly in light of the 
opinion of an April 2004 VA examiner that the veteran's left 
ankle problem (which in the context of the examination 
included the left foot disorder) was responsible for the 
veteran's limited ability to work.  The Board therefore will 
defer consideration of the TDIU claim at this time.  See 
Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where 
facts underlying claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be appealed together).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Send the veteran proper notice under 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice should advise the veteran of what 
evidence is necessary to substantiate the 
element(s) required to establish service 
connection that were found insufficient 
in the March 1956 denial, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

4.  Then, after conducting any additional 
indicated development, RO should then 
prepare a new rating decision and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted in full the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

